 



Exhibit 10.34
REAL ESTATE PURCHASE AGREEMENT

REAL ESTATE PURCHASE AGREEMENT

THIS REAL ESTATE PURCHASE AGREEMENT (“Agreement”) is made and entered into this
31st day of October, 2003 (the “Effective Date”), by and between UNITHER
PHARMACEUTICALS, INC., a Delaware corporation (“Purchaser”), and MONTGOMERY
COUNTY, a political subdivision of the State of Maryland (“Seller”) (Seller and
Purchaser, collectively, the “Parties”).

1. DESCRIPTION OF PROPERTY. Subject to the terms and conditions of this
Agreement, Seller hereby agrees to sell, assign and convey, and Purchaser hereby
agrees to purchase, that certain approximately 0.92-acre parcel of real property
situate in Silver Spring, Montgomery County, Maryland, as more particularly
described in Exhibit A attached hereto, together with the easements, rights,
privileges and appurtenances thereto belonging (including without limitation all
rights attributable to previous dedications of portion of the Property for use
as public rights of way) (the “Property”).

2. PURCHASE PRICE. The purchase price of the Property is TWO MILLION EIGHT
HUNDRED EIGHTY THOUSAND AND NO/100 DOLLARS ($2,880,000.00) (hereinafter referred
to as the “Purchase Price”).

3. PURCHASE DEPOSIT.

     (a) Within three (3) business days after the execution and delivery of this
Agreement by the Parties, Purchaser shall deposit with Arthur Konopka Law
Offices, 4530 Wisconsin Avenue, N.W., Suite 300, Washington, D.C. 20016 Attn.
Arthur Konopka, Esq. (“Escrow Agent”), agent for Lawyers Title Insurance
Corporation (the “Title Company”), the sum of Eighty Thousand and No/100 Dollars
($80,000.00) (the “Initial Deposit”).

     (b) Within three (3) business days after the expiration of the Inspection
Period (as hereinafter defined), and provided Purchaser has not terminated this
Agreement as set forth in paragraph 5 below, Purchaser shall deposit with Escrow
Agent the sum of Two Million Seven Hundred Thousand and No/100 Dollars
($2,700,000.00) (the “Second Deposit”).

     (c) The Initial Deposit and the Second Deposit are hereinafter collectively
referred to as the “Purchase Deposit,” which term shall include all interest
accrued thereon. The Purchase Deposit shall be held by Escrow Agent in one or
more interest-bearing federally insured accounts with a financial institution
reasonably acceptable to Purchaser and Seller. Interest on the Purchase Deposit
shall accrue for the benefit of Purchaser.

4. PAYMENT OF PURCHASE PRICE. Purchaser agrees to pay to Seller the Purchase
Price at the Closing (hereinafter defined) of which the Purchase Deposit shall
constitute a part. The Purchase Price shall be paid in cash, certified funds or
by electronic wire transfer at the Closing.

5. CONTINGENCIES. This Agreement is contingent upon the following:

     A. Inspection. Purchaser shall have until 5:00 PM (Eastern time) on
December 15, 2003, to inspect the condition of the Property (the “Inspection
Period”), and if the Property does not meet Purchaser’s satisfaction in its sole
and absolute discretion, Purchaser shall be permitted to terminate this
Agreement, by written notice to Seller received no later than such date and,
upon termination of this Agreement, the Initial Deposit shall be promptly
refunded and paid over to Purchaser and neither Party shall have any further
liability to the other under this Agreement, except as expressly provided for by
the terms of this Agreement.

     B. Environmental Inspection. Purchaser shall have until 5:00 PM (Eastern
time) on December 15, 2003, to conduct an environmental inspection and/or audit
of the Property. In the event the inspection or audit reveals certain conditions
which require the expenditure of any sums to bring the Property into compliance
with all existing Federal and State of Maryland environmental laws, statutes,
regulations or ordinances, Purchaser shall be permitted to terminate this
Agreement by written notice to Seller received no later than December 15, 2003,
and, upon termination of this Agreement, the Initial Deposit shall be promptly
refunded and paid over to Purchaser and neither Party shall have any further
liability to the other under this Agreement, except as expressly provided for by
the terms of this Agreement. Under no circumstances will the

1



--------------------------------------------------------------------------------



 



Seller be obligated to the Purchaser to remediate or otherwise abate or correct
any environmental condition at the Property. Subject to the right of Purchaser
in paragraph 10 below to terminate this Agreement upon the occurrence of an
Environmental Event (as hereinafter defined), Purchaser agrees that it will be
responsible for any remediation, abatement or corrective action that is required
on the Property after Closing, even if the condition existed prior to Closing.

     C. Right of Entry. During the pendency of this Agreement, Purchaser and its
representatives, consultants and contractors may enter upon the Property upon
reasonable notice to make such inspections and tests regarding the Property as
Purchaser deems necessary or desirable, including without limitation
investigations of zoning and topographic suitability to Purchaser’s intended
use, soil boring studies, environmental inspections, audits or tests (including
soil borings and such “Phase 2” testing as may be necessary), and the location
of public facilities and utilities for the Property (including the relocation of
the Public Facilities, as hereafter defined). Purchaser and Seller have executed
the Right of Entry Agreement, a copy of which is attached hereto as Exhibit B
attached hereto. The Right of Entry Agreement shall not be merged into this
Agreement and termination of this Agreement shall not constitute a termination
of the Right of Entry Agreement.

     D. Relocation of Public Facilities.

          (1) Certain stormwater management facilities (including stormwater
drains, an oil/grit separator and related facilities) and related facilities
(collectively, the “Public Facilities”) are currently located on the Property.
Development of the Property for the use desired by Purchaser will necessitate
the relocation of the Public Facilities. During the Inspection Period, Purchaser
shall have the right to determine in its sole discretion whether the Public
Facilities can be re-located on the Property such that the Property may be
developed as Purchaser desires. If Purchaser shall determine in its sole
discretion that the Public Facilities cannot be relocated on the Property such
that the Property may be developed as Purchaser desires, or if Seller shall fail
to provide the Seller’s Relocation Approval (as hereinafter defined) prior to
the Closing Date, Purchaser shall be permitted to terminate this Agreement by
written notice to Seller received prior to the Closing Date and, upon
termination of this Agreement, the Purchase Deposit shall be promptly refunded
and paid over to Purchaser and neither Party shall have any further liability to
the other under this Agreement, except as expressly provided for by the terms of
this Agreement. Seller (acting solely in its role as the owner/operator of the
parking garage owned by Seller and located adjacent to the Property (the
“Adjacent Garage”)), shall have the right to approve the proposed location of
the Public Facilities solely for the purposes of determining whether said
location, in comparison with the Public Facilities in their current location,
would adversely impact the costs to the Seller of operating, maintaining,
repairing and/or replacing the Public Facilities or would impair the
functionality and effectiveness of the Public Facilities (said approval, the
“Seller’s Relocation Approval”). Nothing herein shall limit Purchaser’s
obligation to obtain approvals from Seller acting in its governmental regulatory
capacity (or in its capacity as owner of any land other the Property upon which
the Public Facilities are proposed to be located) as to the relocation of the
Public Facilities to the extent such approvals are required by applicable law.

          (2) If Purchaser determines in its sole discretion that the Public
Facilities can be relocated on the Property to the location approved by Seller’s
Relocation Approval such that the Property may be developed as Purchaser desires
(i.e. Purchaser elects not to terminate this Agreement as provided in
subparagraph (1) above) and if Seller provides the Seller’s Relocation Approval,
Purchaser shall be responsible for performing all work as may be necessary to
relocate the Public Facilities. Purchaser shall also be responsible for
obtaining permits and approvals, including any NPDES approvals requires for the
relocation of the Public Facilities. The design and specifications of the
relocated Public Facilities shall be subject to approval by Seller (said
approval not to be unreasonably withheld, conditioned or delayed), but in no
event, other than as may be necessary to maintain no less than the same water
quality and quantity management function for the Adjacent Garage as the Public
Facilities served prior to relocation, shall Seller have the right to require
Purchaser to provide Public Facilities which exceed in design and specifications
(including with respect to capacity and size) the Public Facilities as are in
place prior to relocation. The work related to the relocation of the Public
Facilities shall be performed by Purchaser in conjunction with Purchaser’s
development of the Property. At Closing, Seller shall deposit into an escrow
account to be held by Escrow Agent the sum of Three Hundred Thousand and No/100
Dollars ($300,000.00) (the “Relocation Escrow”). The terms and conditions of the
Relocation Escrow and the conditions for disbursement therefrom are set forth in
that certain Relocation Escrow Agreement (the form of which is attached hereto
as Exhibit C) to be executed and delivered by Seller, Purchaser and Escrow Agent
at Closing. The provisions of the Relocation Escrow Agreement which shall govern
any conflict with the provisions of this subparagraph (2). Purchaser also have
the right, at its expense, to relocate any sanitary sewer lines on the Property
that interfere with Purchaser’s desired development of the Property and, with
respect to any sanitary sewer line that serves the Adjacent Garage, the proposed
location of the relocated sanitary sewer line shall be subject to the Seller’s
approval, which approval will not be unreasonably withheld, delayed or
conditioned; provided, however, that Seller shall approve to the proposed
location if the relocated sanitary sewer line, upon relocation, shall have at
least the same degree of functionality and accessibility as the sanitary sewer
line had in its original location .

     E. Waiver of Subdivision Regulations. On September 25, 2003, in accordance
with the opinion dated October    , 2003, the Montgomery County Planning Board
of the Maryland-National Capital Park and Planning Commission (the “Planning
Board”) approved the request for a waiver of certain Subdivision Regulations
(the “Subdivision Waiver Approval”), such request having been made by that
certain letter dated August 28, 2003, from Seller to the Planning Board. If any
appeal of the Subdivision Waiver Approval shall be filed within any applicable
appeal period and said appeal shall not have been be

2



--------------------------------------------------------------------------------



 



finally resolved prior to Closing such that on the Closing Date the original
Subdivision Waiver Approval has not been affirmed without possibility of future
appeal, Purchaser shall have the right to terminate this Agreement by providing
written notice to Seller on or prior to Closing and, upon termination of this
Agreement, the Purchase Deposit shall be promptly refunded and paid over to
Purchaser and neither Party shall have any further liability to the other under
this Agreement, except as expressly provided for by the terms of this Agreement.

6. REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER. Seller hereby
represents, warrants and covenants to Purchaser, all of which are true as of the
date hereof and shall be deemed to be remade by Seller to Purchaser as of the
Closing Date (hereinafter defined) and shall survive the Closing (hereinafter
defined).

     A. Seller’s Authority. The Seller is a political subdivision of the State
of Maryland and has the lawful power and authority to enter into and carry out
the terms of this Agreement. The execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby, have
been duly authorized and approved, and this Agreement, the Deed, the Right of
Entry Agreement, the Relocation Escrow Agreement, the Easement Agreement, the
Restrictive Covenant and Repurchase Agreement, and the Parking License
Agreement, in the forms as attached as exhibits to this Agreement, each will
constitute a valid and binding agreement of the Seller, enforceable in
accordance with its terms.

     B. No Violation. Neither the execution and delivery of this Agreement by
the Seller, nor the consummation by the Seller of the transactions contemplated
hereby, will to the Seller’s actual knowledge constitute a violation of any
applicable judgment, decree or order or, to the Seller’s actual knowledge, any
applicable code, resolution, law, statute, regulation, ordinance or rule.

     C. No Government Proceedings. There are no existing, pending, nor to
Seller’s actual knowledge any contemplated or threatened, condemnation,
incorporation, annexation or moratorium proceedings affecting the Property (or
any portion thereof).

     D. No Other Agreements. Seller owns fee title to the Property and the
Property is not subject to any liens or encumbrances other than as may be
determined upon examination of the title to the property in the Land Records for
Montgomery County. Seller has not entered into any other contracts for the sale
of the Property, and no party has a right of first refusal or option to purchase
all or a portion of the Property.

     If Seller becomes aware of the fact that any representation or warranty
contained in this Agreement should become materially untrue or incorrect at or
before the Closing (hereinafter defined), Seller shall notify Purchaser of such
condition and Purchaser may (i) waive such condition and close, or (ii)
terminate this Agreement, whereupon the Purchase Deposit shall be refunded to
Purchaser and no party hereto shall have any further rights, claims or
liabilities hereunder, except as expressly provided for by the terms of this
Agreement.

7. TITLE AND SETTLEMENT.

     A. Title. Within ten (10) business days after the Effective Date, Purchaser
shall (i) order from the Escrow Agent a commitment for title insurance (the
“Commitment”) accompanied by copies of all recorded documents relating to liens,
encumbrances, plats, easements, rights of way, restrictions, covenants, ground
leases and conditions affecting the Property, in such form as may be required by
Purchaser, and (ii) order an ALTA/ACSM land title survey of the Property (the
“Survey”). Within twenty (20) days after receipt of the Commitment, copies of
all special exceptions identified therein, and the Survey, Purchaser shall
notify Seller in writing (“Purchaser’s Objection Notice”) specifying any title
matter, exceptions or survey matter to which it objects (any exceptions or title
or survey matter to which Purchaser does not object shall be “Permitted
Exceptions”). Within ten (10) business days after receipt of Purchaser’s
Objection Notice, Seller shall provide Purchaser written notice (“Seller’s Cure
Notice”) of which objections set forth in Purchaser’s Objection Notice that
Seller will cure prior to the Closing; provided, however, that Seller shall not
be required to expend any sum of money to cure any such objections. In the event
Seller states in its Seller’s Cure Notice that Seller is unable or unwilling to
eliminate or modify any objection raised in Purchaser’s Objection Notice,
Purchaser may (i) terminate this Agreement by written notice to Seller whereupon
the Purchase Deposit shall be refunded to Purchaser and no party shall have any
further rights, claims or liabilities hereunder, except as expressly provided
for by the terms of this Agreement, or (ii) accept such title as Seller can
deliver.

     B. Date of Settlement. The closing shall occur on the earlier to occur of
the following (the “Closing” or the “Closing Date”): (i) such date after the
Effective Date that is set forth on a written notice by Purchaser to Seller
stating that Purchaser is ready to proceed to Closing (Closing to occur no
sooner than ten (10) days after the date of such notice), or (ii) December 15,
2004, or (iii) on such other date as the Parties may agree. Seller and Purchaser
agree to make full settlement in accordance with the terms hereof on the Closing
Date.

     C. Place of Settlement. The Closing shall take place at the offices of the
Escrow Agent. The Purchase Deposit shall be held by the Escrow Agent in escrow
pursuant to the terms and conditions of this Agreement.

     D. Payment of Settlement Costs. Purchaser agrees to pay at the Closing the
settlement charges in connection with the examination of title, the Survey, the
cost of the preparation and recordation of any mortgage instruments and any

3



--------------------------------------------------------------------------------



 



document recording expenses. Seller shall pay the cost to satisfy any deeds of
trust, mortgages, judgments or other monetary liens upon the Property that
Seller has agreed to discharge prior to Closing and provide releases with
respect thereto. Purchaser shall also pay recording costs and fees with respect
to the Deed (as hereinafter defined), any recordation, transfer and other taxes
imposed on the Deed by the State of Maryland and/or Montgomery County (including
Agricultural Transfer Taxes, if any), and all other costs of Closing. Seller and
Purchaser hereby covenant and agree with each other that no real estate
commissions, finder’s fees or broker’s fees have been or will be incurred in
connection with this Agreement or the transactions contemplated herein. Each
party shall indemnify and hold harmless the other from and against any costs or
liability arising from the claim of a broker or agent claiming through such
party.

     E. Taking Title. The Property is to be conveyed in the name of Purchaser or
such other entity or individual as designated by Purchaser. Seller agrees to
execute and deliver the Deed at the Closing; said Deed shall convey good,
marketable and insurable title to the Property to Purchaser, subject to the
Permitted Exceptions.

     F. Adjustments. Taxes, water rents, and all utility and other operating
expenses of the Property are to be adjusted as of the date of the Closing.

     G. Closing.

          (1) Seller’s Deliveries. On the Closing Date, Seller shall deliver to
Escrow Agent two (2) original counterparts of the following documents, fully
executed and acknowledged where appropriate, and such other items as follows:

               (a) Deed. A special warranty deed executed by Seller in the form
attached hereto as Exhibit D conveying Seller’s title to the Property to
Purchaser, or any nominee or assignee of Purchaser, subject only to the
Permitted Exceptions (the “Deed”); and

               (b) Owner’s Affidavit. An owner’s affidavit as to mechanic’s
liens and parties in possession in form and substance reasonably acceptable to
Seller and as may be reasonably required by the Title Company to issue the Title
Policy (as hereinafter defined);

               (c) Non-Foreign Certificate. If required of a political
subdivision, as affidavit executed by Seller in form and substance reasonable
acceptable to the Seller certifying that Seller is not a “foreign person” as
defined in Section 1445 of the Internal Revenue Code or any related regulations,
as amended;

               (d) Relocation Escrow Agreement. A Relocation Escrow Agreement
executed by Seller and in form attached hereto as Exhibit C (the “Relocation
Escrow Agreement”);

               (e) Easement Agreement. An Easement Agreement executed by Seller
in the form contemplated by paragraph 13F below (the “Easement Agreement”);

               (f) Restrictive Covenant and Repurchase Agreement. A Restrictive
Covenant and Repurchase Agreement executed by Seller and in form attached hereto
as Exhibit E (the “Restrictive Covenant and Repurchase Agreement”); and

               (g) Release of Memorandum of Real Estate Purchase Agreement. A
release of the Memorandum of Real Estate Purchase Agreement executed by Seller
in recordable form and in substance effective to release the Memorandum of
Contact (as hereinafter defined) of record (the “Release of Memorandum”).

          (2) Purchaser’s Deliveries.

               (a) Purchase Price. On or prior to the Closing Date, Purchaser
shall deliver to Escrow Agent a certified check or wire transfer in an amount
equal to the Purchase Price, less the Purchase Deposit and any prorations or
other adjustments provided for herein;

               (b) Relocation Escrow Agreement. The Relocation Escrow Agreement
executed by Purchaser;

               (c) Easement Agreement. The Easement Agreement executed by
Purchaser;

               (d) Restrictive Covenant and Repurchase Agreement. The
Restrictive Covenant and Repurchase Agreement executed by Purchaser; and

                    (g) Release of Memorandum of Real Estate Purchase Agreement.
The Release of the Memorandum executed by Purchaser.

8. REPRESENTATIONS, WARRANTIES AND CONDITIONS TO PURCHASER’S OBLIGATIONS.

     A. Representations and Warranties of Purchaser:

     Due Organization and Good Standing. The Purchaser is a corporation duly
organized and validly existing and in good standing under the laws of Delaware
and is duly qualified to enter into this Agreement and undertake the obligations
provided for herein.

     Purchaser’s Authority. The Purchaser has the full and unrestricted lawful
power and authority to enter into and carry out the terms of this Agreement. The
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated hereby have been or will be as of the Closing
Date, duly authorized and approved by all requisite action, as the case may be,
and this Agreement, when duly executed and delivered, will constitute a valid
and binding

4



--------------------------------------------------------------------------------



 



agreement of the Purchaser, enforceable in accordance with its terms.

     No Conflict. Neither the execution or delivery of this Agreement, nor the
consummation of the transactions contemplated hereby, will: (i) conflict with,
or result in a breach of, the terms, conditions or provisions of, or constitute
a default under Purchaser’s articles of incorporation or bylaws or any agreement
or instrument to which Purchaser is a party or is subject; (ii) violate any
agreement, restriction, easement, restrictive covenant, or instrument to which
Purchaser is a party or to which Purchaser is subject; or, (iii) to Purchaser’s
knowledge, constitute a violation of any applicable code, resolution, law,
statute, regulation, ordinance, rule, judgment, decree or order applicable to
Purchaser.

     No Violation. There are no actions, suits, proceedings or investigations
pending or, to the knowledge of the Purchaser, threatened against or affecting
the Purchaser which question the validity of this Agreement, at law or in
equity, before or by any federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality.

     B. Conditions of Purchaser’s Obligation to Close. The obligation of
Purchaser to consummate the conveyance of the Property hereunder is subject to
the satisfaction of each of the following conditions precedent (any of which may
be waived in whole or in part by the Purchaser at or prior to the Closing):

          (1) The representations and warranties of Seller contained in this
Agreement shall be true, complete and accurate, and all covenants and other
agreements of Seller shall have been performed or observed, on and as of the
date hereof and the Closing Date as if the same were made on and as of such
date.

          (2) The Title Company shall be irrevocably committed to insure
Purchaser on the Closing Date as the fee owner of the Property in the amount of
the Purchase Price by issuance of an ALTA owner’s title insurance policy (the
“Title Policy”) and in the standard form issued by the Title Company in the
State of Maryland, subject only to the Permitted Exceptions.

          (3) No Environmental Event (as hereinafter defined) shall have
occurred at the Property.

          (4) This Agreement shall not have been terminated as expressly
provided by this Agreement.

9. REMEDIES.

     A. Seller’s Default. In the event Seller shall fail to sell, transfer and
assign the Property to Purchaser for any reason and/or perform any other
obligation of Seller hereunder, except upon a material default of Purchaser or
termination of this Agreement by Seller or Purchaser pursuant to the provisions
hereof, Purchaser shall be entitled to its choice of the following remedies:
(i) Purchaser may seek specific performance of this Agreement, or (ii) Purchaser
may declare this Agreement to be null and void and demand return of the Purchase
Deposit.

     B. Purchaser’s Default. In the event that Purchaser shall fail to
consummate this Agreement for any reason, except upon a default of Seller or
termination of this Agreement by Seller or Purchaser pursuant to the terms and
provisions hereof, Seller shall be entitled as its sole and exclusive remedy to
receive the Initial Deposit (and not the Second Deposit, which shall be promptly
returned to Purchaser), as full and agreed upon liquidated damages and each of
the Parties shall be released from any further liability hereunder.

10. DESTRUCTION, DAMAGE OR ENVIRONMENTAL EVENT PRIOR TO THE CLOSING DATE.

               (a) Except as otherwise provided herein or in the Right of Entry
Agreement, Seller assumes all risk of loss or damage to the Property by fire or
other casualty until the executed Deed is delivered to Purchaser at the Closing.
If at any time on or prior to the Closing Date any portion of the Property is
destroyed or damaged as a result of fire or any other cause whatsoever, or if an
Environmental Event (as hereinafter defined) shall occur, Seller shall promptly
give written notice thereof to Purchaser. In the event of such destruction,
damage or Environmental Event, Purchaser shall have the right to terminate this
Agreement by written notice to Seller within ten (10) days following the date
upon which Purchaser receives written notice and, upon termination of this
Agreement, the Purchase Deposit shall be promptly refunded and paid over to
Purchaser and neither Party shall have any further liability to the other under
this Agreement, except as expressly provided for by the terms of this Agreement.
If Purchaser does not elect to so terminate this Agreement within said ten
(10) day period, this Agreement shall remain in full force and effect and the
parties shall proceed to the Closing without any reduction or adjustment in the
Purchase Price and Purchaser shall assume all responsibility, legal and
financial, for the Property in its “as is” condition at the time of Closing.

               (b) For the purposes of this paragraph 10, the term
“Environmental Event” shall mean the release, discharge or disposal of any
Hazardous Material on, onto, in (or within), under, over or from the Property,
or the violation of any Environmental Law because of the condition of, or
activity on, the Property. The term “Hazardous Material” means any hazardous or
toxic material, substance, contaminant or waste, or similar terms, defined by or
regulated as such under any Environmental Laws, including, but not limited to,
petroleum and petroleum products (other than petroleum products or other
automotive fluids contained in the automobiles which are parked on the Property
in connection with Seller’s public parking operations at the Property or any de
minimis amount of petroleum products or other automotive fluids that in the
normal operations of a public parking operation would be expected to leak from
the automobiles parked on the Property).

5



--------------------------------------------------------------------------------



 



The term “Environmental Law(s)” means any federal, state or local law,
ordinance, regulation, rule, court order or decree, or administrative order or
any administrative policy or guideline concerning action levels of a
governmental authority relating to the environment, public health, any Hazardous
Material or any Environmental Event on, under or about the Property, in effect
from time to time, including, but not limited to (i) the Federal Water Pollution
Control Act, as amended (33 U.S.C. §1251 et seq.); (ii) the Resource
Conservation and Recovery Act, as amended (42 U.S.C. §6901 et seq.); (iii) the
Comprehensive Environmental Response, Compensation and Liability Act, as amended
(42 U.S.C. §9601 et seq.); (iv) the Federal Clean Air Act, as amended (42 U.S.C.
§7401 et seq.); (v) the Toxic Substances Control Act, as amended (15 U.S.C.
§2601 et seq.); and (ix) all regulations or guidelines promulgated pursuant to
all of the foregoing, as same may be amended from time to time.

11. CONDEMNATION.

     In the event, at any time prior to the Closing Date, any action or
proceeding is filed, under which the Property, or any portion thereof, may be
taken pursuant to any law, ordinance or regulation or by condemnation or the
right of eminent domain, Seller shall promptly give written notice thereof to
Purchaser. Purchaser shall have the right to terminate this Agreement by written
notice to Seller within ten (10) days following the date upon which Purchaser
receives notice of such action or proceeding from Seller and a description of
the Property (or portion thereof) proposed to be taken thereunder, and, upon
termination of this Agreement, the Purchase Deposit shall be promptly refunded
and paid over to Purchaser and neither Party shall have any further liability to
the other under this Agreement, except as expressly provided for by the terms of
this Agreement. If Purchaser does not elect to so terminate this Agreement
within said ten (10) day period, this Agreement shall remain in full force and
effect and the Parties shall proceed to the Closing without any reduction or
adjustment in the Purchase Price.

12. DISPOSITION OF DEPOSIT.

     The Purchase Deposit shall be held by Escrow Agent in accordance with this
Agreement until the Closing, or until disposition thereof is made pursuant to
the terms of this Agreement. Escrow Agent shall have the right to disburse the
Purchase Deposit to Purchaser or Seller (a) at the Closing with respect to the
Purchase Deposit and/or (b) otherwise, as provided in this Agreement upon ten
(10) days written notice to the Parties; provided, however, that Escrow Agent
shall not have received any written objections to such disbursements within ten
(10) days after receipt by Purchaser and Seller of said notice. The Parties
acknowledge that Escrow Agent shall have no liability to any party on account of
Escrow Agent’s failure to disburse the Purchase Deposit if a dispute shall have
arisen between the Parties with respect to the propriety of such disbursement;
and there is an unresolved dispute as to who is entitled to receive the
amount(s) escrowed, Escrow Agent shall have the right to retain the funds and
disburse them in accordance with the final order of a Court of competent
jurisdiction located in Montgomery County, Maryland, or to deposit such funds
with said Court pending a final decision of such controversy. The Parties
further agree that Escrow Agent shall not be liable for failure of any bona
fide, federally-insured depository and shall not be otherwise liable except in
the event of Escrow Agent is guilty of negligence or misconduct.

13. DEVELOPMENT.

     A. Definitions.

               (1) “Applicable Law” means any federal, state or local law or
regulation, or bond covenants for Federal, County Government, or State bonds,
applicable to the parties, the Property and/or this Agreement. Applicable Law
includes orders of court or administrative agencies having jurisdiction over any
of the parties hereto with respect to or affecting the Purchaser or the
Property, including without limitation regulations of and requirements imposed
by the United States Food and Drug Administration (the “FDA”).

               (2) “Development Approvals” means, as contemplated by Applicable
Law, and as may be necessary, any subdivision approval (including without
limitation the Subdivision Waiver Approval), preliminary plan of subdivision
approval, project plan approval, site plan approval, record plat approval and
recordation, site plan enforcement agreements, building permits, storm water
management approvals, sediment control permits, utility connections and any
other permit or governmental or quasi-governmental approval (including without
limitation from the FDA) which is necessary to commence and duly and diligently
construct to completion, reconstruct, operate, repair and maintain the Project.

               (4) “Force Majeure” means the following events or circumstances,
to the extent that they cause the delay of performance of any obligation
hereunder incurred by Purchaser and such delay is beyond the reasonable control
of and could not be reasonably anticipated or accommodated by Purchaser:

          Strikes or lockouts (excluding the general contractor’s workforce) or
inability to procure materials or suitable substitute materials or failure of
utilities necessary for performance;

          Changes in law (including without limitation any Applicable Law)
applicable to the development, construction and/or operation of the Project,
including changes in law that would reduce or restrict the density, height or
use

6



--------------------------------------------------------------------------------



 



of the Project as contemplated by Purchaser;

          Delays in obtaining Development Approvals for the development,
construction and/or operation of the Project, including the imposition of
conditions to Development Approvals that materially and adversely affect
Purchaser’s ability to construct the Project as contemplated by Purchaser;

          Acts of God, tornadoes, hurricanes, floods, sinkholes, fires and other
casualties, landslides, earthquakes, and abnormally inclement weather for the
area;

          Acts of war, terrorism, blockades, insurrection, riots, civil
disturbances, or national calamities; and

          Other acts or circumstances to the extent they would otherwise
customarily constitute a Force Majeure event.

          Force Majeure shall not include matters which increase cost but do not
cause delay.

               (3) “Permitted Uses” means the utilization of the Project for the
Silver Spring Ovarian Cancer Laboratory Project, other biotechnology or
laboratory purposes, and/or other uses supporting the primary use, including
without limitation administrative offices and storage.

               (4) “Project” means all improvements now or hereafter constructed
on the Property from time to time. The initial phase of the Project shall
include construction of approximately 37,000 square feet (and containing
approximately 30,000 square feet of FAR) of laboratory space, related
administrative laboratory space, and related administrative and ancillary uses.

     B. Construction of Improvements.

          (1) Commencement of Construction. Purchaser agrees to commence
construction of the initial phase of the Project on the Property within ninety
(90) days after the later to occur of (i) the Closing Date or (ii) the issuance
of the Development Approvals (the “Construction Commencement Date”), and
thereafter to proceed with reasonable dispatch to complete construction of the
Project. Notwithstanding the foregoing, the Construction Commencement Date shall
be extended one (1) day for each day that the construction of the initial phase
of the Project cannot be undertaken due to events of Force Majeure up to a total
of 18 months after the Construction Commencement Date.

          (2) Completion of Construction. The initial phase of the Project shall
be “Substantially Completed” by the date (the “Substantial Completion Date”)
which is no later than the later to occur of (i) October 1, 2007, or (ii) the
date which is two (2) years after the issuance of the Development Approvals.
Notwithstanding the foregoing, the Substantial Completion Date shall be extended
one (1) day for each day that the construction of the initial phase of the
Project cannot be undertaken or Substantially Completed due to events of Force
Majeure. For purposes of this subparagraph (2), the initial phase of the Project
shall be deemed to be “Substantially Completed” on the date that Purchaser’s
architect shall execute a certificate of substantial completion certifying, in
part, that construction of the initial phase of the Project has been
substantially completed and is available for occupancy (subject to issuance of a
certificate of use and occupancy by the Montgomery County Department of
Permitting Services) for one or more of the Permitted Uses. The terms,
provisions and conditions of the above covenant are set forth in the Restrictive
Covenant and Repurchase Agreement, which Restrictive Covenant and Repurchase
Agreement shall control over any conflict with the terms, provisions and/or
conditions of this subparagraph (2).

          C. Cooperation in Obtaining Development Approvals. At all times after
the Effective Date and prior to the date of Closing, Seller shall cooperate with
Purchaser in assisting Purchaser to obtain Development Approvals. To this end,
Seller has executed and delivered to Purchase the Agency Authorization in the
form attached hereto as Exhibit F. The foregoing notwithstanding, any
instruments or agreements required of Seller hereunder shall be in form
reasonably acceptable to Seller and shall not impose any expense or liability on
Seller except as Seller may otherwise agree.

          D. Use of the Property. For a period of seven (7) years following
issuance of a certificate of use and occupancy for the initial phase of the
Project, the primary uses of the improvements constructed on the Property shall
be restricted to one or more of the Permitted Uses unless otherwise approved by
Seller (such approval not to be unreasonably withheld, conditioned or delayed).
The terms, provisions and conditions of the above covenant are set forth in the
Restrictive Covenant and Repurchase Agreement, which Restrictive Covenant and
Repurchase Agreement shall control over any conflict with the terms, provisions
and/or conditions of this subparagraph D.

          E. Access Easement. The Property shall be developed in such manner as
to preserve pedestrian and vehicular access to the Adjacent Garage from Cameron
Street to a degree that is at least as good as that which currently exists. The
Parties shall execute and deliver at Closing an Easement Agreement, in a form to
be agreed upon by the Parties prior to Closing covering both the pedestrian and
vehicular access and the Public Facilities.

     14. OPERATION OF THE PROPERTY PENDING CLOSING. Until the Closing Date,
Seller may continue to use the Property as a surface public parking lot in
substantially the same manner as Seller operated the public parking lot
immediately prior to the Effective Date and consistent with the operation of
other similar facilities operated by

7



--------------------------------------------------------------------------------



 



Seller. Any material change in the use of the Property shall require the prior
written approval of Purchaser, which may be granted or denied at Purchaser’s
sole discretion. Seller shall not construct on the Property improvements of any
kind (other than pavement repair work for the existing surface lot or repairs
needed in connection with the Public Facilities or other utilities serving the
Adjacent Garage) without the prior written approval of Purchaser, which may be
granted or denied at Purchaser’s sole discretion. Other than in connection with
the public parking on the Property or servicing the Adjacent Garage, Seller
shall not store any vehicles, supplies or materials (including without
limitation any Hazardous Materials) on the Property. Prior to the Closing Date,
Seller shall remove at its sole cost and expense all parking meters and other
personal property of Seller affixed to or located on the Property (excluding the
Public Facilities). Any such property remaining on the Property after the
Closing Date shall become the property of Purchaser and may be disposed of by
Purchaser as it sees fit without obligation to Seller. Prior to Closing, Seller
shall not encumber the Property or allow any judgment to attach to the Property
or grant, convey or assign any easement or other property right or interest in
the Property or any potion thereof

     15. CHOICE OF LAW. This Agreement, the rights and obligations of the
Parties hereto, and any claims or disputes relating thereto shall be governed by
and construed in accordance with the laws of the State of Maryland. In the event
of any dispute arising with respect to this Agreement, the Parties agree that
venue shall be in the Circuit Court for Montgomery County, Maryland.

     16. TIME OF ESSENCE. Purchaser and Seller agree that time is of the essence
of this Agreement.

     17. ACCEPTANCE; DATE OF AGREEMENT. The “Effective Date” shall be the date
this Agreement is executed by the Seller. This Agreement must be ratified and
accepted by Seller within thirty (30) business days after the date this
Agreement is executed by Purchaser in order to be effectual and binding;
otherwise, the obligations of Purchaser hereunder shall cease and terminate and
the Purchase Deposit shall be refunded.

     18. BINDING EFFECT; ENTIRE AGREEMENT. Purchaser and Seller mutually agree
that this Agreement shall be binding upon them, and their respective heirs,
executors, administrators, successors and assigns; that this Agreement contains
the final and entire Agreement between the Parties, and that they shall not be
bound by any terms, conditions, statements, warranties, or representations, oral
or written, express or implied, not expressly contained herein. The language of
this Agreement shall in all cases be construed as a whole and according to its
fair meaning and not strictly for or against any party hereto, whether or not
all or any portion of this Agreement was drafted by or on behalf of any party
hereto.

     19. PRONOUNS. The words “Seller,” “Purchaser,” all pronouns and any
variations thereof shall be deemed to refer to the masculine, feminine, neuter,
singular or plural, as the identity of the person or entity and the context may
require.

     20. NOTICES. Any notices, consents or other communications required or
permitted to be given pursuant to this Agreement must be in writing and shall be
deemed to have been delivered (a) if delivered in person or via courier, when
received at the address of the person to whom notice is given, (b) if sent by a
nationally recognized overnight delivery service (e.g., Federal Express, UPS,
Airborne Courier), on the first (1st) business day after receipt by such
delivery service for overnight delivery, or (c) if sent by certified United
States Mail (except where actual receipt is specified in this Agreement), on the
earlier of the date actually received or two (2) business days after deposited
in a receptacle provided by the United States Post Office, addressed to the
intended Parties at the following respective addresses:

     
If to Seller:
  Montgomery County Government
Office of the County Executive
   
101 Monroe Street, Second Floor
   
Rockville, Maryland 20850
   
Attention: Chief Administrative Officer
   

With a copy that does not constitute notice to:

Montgomery County Government
Department of Economic Development
101 Monroe Street
Rockville, Maryland 20850
Attention: Director

8



--------------------------------------------------------------------------------



 



     

  With a copy that does not constitute notice to:
 
   

  County Attorney for Montgomery County, Maryland

  101 Monroe Street, 3rd Floor

  Rockville, Maryland 20850

  Attn.: County Attorney
 
   

  With a copy that does not constitute notice to:

Montgomery County Department of Public
      Works and Transportation, Division of Parking Services
101 Orchard Ridge Drive, Suite 200
Gaithersburg, Maryland 20878

If to Purchaser:            Unither Pharmaceuticals, Inc.
1110 Spring Street
Silver Spring, Maryland 20910
Attn: General Counsel

With a copy to:      Holland & Knight LLP
3 Bethesda Metro Center, Suite 800
Bethesda, Maryland 20814
Attn. Jerald S. Cohn, Esq.

If to Escrow Agent:             Arthur Konopka Law Offices
4530 Wisconsin Avenue, N.W., Suite 300
Washington, D.C. 20016
Attn. Arthur Konopka, Esq.

or to such other substitute address and/or addressee as any party hereto shall
designate by written notice to the other party in accordance with the terms of
this paragraph; provided, however, that no such notice of change of address
and/or addressee shall be effective unless and until actually received by the
party to whom such notice is sent.

     21. MEMORANDUM OF CONTRACT. Upon execution of this Agreement, Seller and
Purchaser shall execute and deliver a Memorandum of Real Estate Purchase
Agreement (the “Memorandum of Contract”) in the form attached hereto as Exhibit
G. Purchaser shall thereupon cause the Memorandum of Contract to be recorded
against the Property to provide notice of the existence of this Agreement.

     22. MONTGOMERY COUNTY PROVISIONS.

          A. Master Plan Disclosures.

               (i) Seller has offered the Purchaser the opportunity to review
the applicable master plan and municipal land use plan for the area in which the
Property is located and any adopted amendment.

               (ii) Seller has informed Purchaser that amendments affecting the
plan may be pending before the County Planning Board or the County Council or a
municipal planning body.

               (iii) Purchaser has waived the right to review each plan and
adopted amendment.

               (iv) Purchaser understands, that to stay informed of future
changes in county or municipal land use plans, Purchaser should consult the
County Planning Board and the appropriate municipal planning body.

          B. Water and Sewer Disclosures.

               (i) Seller has provided to Purchaser the all information required
by §40-10A(a) of the

9



--------------------------------------------------------------------------------



 



Montgomery Code (or Seller has informed Purchaser that Seller does not know the
information required by said §40-10A(a)), including the following: (i) whether
the Property is connected to, or has been approved for connection to, a public
water and sewer system, (ii) the source, if any, of potable water for the
Property, (iii) whether an individual sewage disposal system has been
constructed on the Property or approved or disapproved for construction,
(iv) the water and sewer service area category or categories that currently
apply to the Property, and a brief explanation of how each category affects the
availability of water and sewer service to the Property, (v) any recommendations
in the applicable master plan regarding water and sewer service to the Property,
and (vi) the status of any pending water and sewer comprehensive plan amendments
or service area category changes that would apply to the Property.

               (ii) Purchaser understands that, to stay informed of future
changes in County or municipal water and sewer changes, Purchaser should consult
the County Planning Board, the Washington Suburban Sanitary Commission, the
Department of Permitting Services, or the Department of Environmental
Protection, or any appropriate municipal planning board or water and sewer body.

          C. Subdivision Plat. Purchaser acknowledges that, due to the pending
subdivision process, Purchaser will not receive a copy of any plat of
subdivision in which the Property is located and no plat of subdivision will
exist on the date of Closing.

          D. Airports, Heliports Disclosures. Purchaser hereby acknowledges that
Seller has disclosed to Purchaser the relative location of an airport or
heliport, as defined in the Montgomery County Zoning Ordinance, existing within
a five-mile radius of the Property.

          E. Special Protection Area Disclosures. Seller has disclosed to
Purchaser whether the Property is located in an area designated as a special
protection area under §19-62 of the Montgomery County Code. If the Property is
located in a “special protection area,” Purchaser understands that special water
quality measures and certain restrictions on land uses and impervious surfaces
may apply to the Property.

[Signatures Commence on Next Page]

10



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties hereto hereby ratify, accept and agree to the
above and acknowledge it to be our Agreement, all as of the day and year first
hereinabove written.

              PURCHASER:
 
            UNITHER PHARMACEUTICALS, INC., a Delaware corporation
 
       

  By:   /s/ Martine Rothblatt, Ph.D.

     

--------------------------------------------------------------------------------

 

  Name:   Martine Rothblatt, Ph.D.

  Title:   CEO
 
            Date: October 31, 2003
 
            SELLER:
 
            MONTGOMERY COUNTY, MARYLAND
 
       

  By:   /s/ William Money

     

--------------------------------------------------------------------------------

 

      William Mooney

      Assistant Chief Administrative Officer
 
            Date: November 20, 2003
 
            APPROVED AS TO FORM AND LEGALITY
 
       

  By:   /s/ Diane R. A. Jones

     

--------------------------------------------------------------------------------

 

      Diane R. A. Jones

  Date:   November 14, 2003

11



--------------------------------------------------------------------------------



 



EXHIBIT E

After recording, return to:
_________________________
_________________________
_________________________

RESTRICTIVE COVENANT
AND REPURCHASE AGREEMENT

     THIS RESTRICTIVE COVENANT AND REPURCHASE AGREEMENT (this “Agreement”) is
made as of this         day of         , 200   , by and between MONTGOMERY
COUNTY, MARYLAND, a political subdivision of the State of Maryland (the
“County”), and UNITHER PHARMACEUTICALS, INC., a Delaware corporation (“Unither,”
which term shall include the successors and assigns of Unither).

RECITALS

     A. Pursuant to that certain Special Warranty Deed of even date herewith,
the County conveyed to Unither all the County’s right, title and interest in and
to that certain parcel of real property located in Montgomery County, Maryland,
more particularly described by Exhibit A attached hereto (the “Property”).

     B. Unither has proposed to construct certain improvements on the Property.

     C. The County and Unither agreed to enter into this Agreement in order to
ensure that the Construction Covenant and the Permitted Uses Covenant (as
hereinafter defined) as set forth in this Agreement (i) will, during the
Effective Period (as hereafter defined), run with, encumber and burden the
Property, and be binding, during the Effective Period, upon Unither and all
others who may hereafter obtain any interest in or to all or any portion of the
Property, and (ii) will, during the Effective Period, run to the benefit of the
County and be enforceable, in accordance with the terms of this Agreement, by
the County.

     NOW, THEREFORE, in consideration of the foregoing recitals and of other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the County and Unither do hereby covenant and agree as follows:

     1. Definitions.

          (a) “Additional Investment Costs” mean all actual out-of-pocket costs
paid by Unither to third parties and which are incurred through the date of the
closing of the repurchase for construction, architectural and engineering
services and materials in connection with the development and construction of
the improvements which comprise the Project.

          (b) “Applicable Law” means any federal, state or local law or
regulation, or bond covenants for Federal, County Government, or State bonds,
applicable to the parties, the Property and/or this Agreement. Applicable Law
includes orders of court or administrative agencies having jurisdiction over any
of the parties hereto with respect to or affecting Unither or the Property,
including without limitation regulations of and requirements imposed by the
United States Food and Drug Administration (the “FDA”).

          (c) “Changes in Law” means changes in law (including without
limitation any Applicable Law) applicable to the development, construction
and/or operation of the Project, including changes in law that would reduce or
restrict the density, height or use of the Project as contemplated by Unither;

          (d) “Development Approvals” means, as contemplated by Applicable Law,
and as may be necessary, any subdivision approval (including without limitation
approval beyond any applicable appeal period of the waiver of certain
Subdivision Regulations as requested by Unither by letter dated August 28, 2003,
to the Montgomery County Planning Board of the Maryland-National Capital Park
and Planning Commission), preliminary plan of subdivision approval, project plan
approval, site plan approval, record plat approval and recordation, site plan
enforcement agreements, building permits, storm water management approvals,
sediment control permits, utility connections and any other permit or
governmental or quasi-governmental approval (including without limitation from
the FDA) which is necessary to commence and duly and diligently construct to
completion, reconstruct, operate, repair and maintain the Project.

12



--------------------------------------------------------------------------------



 



          (e) “Force Majeure” means the following events or circumstances, to
the extent that they cause the delay of performance of any obligation hereunder
incurred by Unither and such delay is beyond the reasonable control of and could
not be reasonably anticipated or accommodated by Unither:



  •   Strikes or lockouts (excluding the general contractor’s workforce) or
inability to procure materials or suitable substitute materials or failure of
utilities necessary for performance;     •   Changes in Law;     •   Delays in
obtaining Development Approvals for the development, construction and/or
operation of the Project, including the imposition of conditions to Development
Approvals that materially and adversely affect Unither’s ability to construct
the Project as contemplated by Unither;     •   Acts of God, tornadoes,
hurricanes, floods, sinkholes, fires and other casualties, landslides,
earthquakes, and abnormally inclement weather for the area;     •   Acts of war,
terrorism, blockades, insurrection, riots, civil disturbances, or national
calamities; and     •   Other acts or circumstances to the extent they would
otherwise customarily constitute a Force Majeure event.     •   Force Majeure
shall not include matters which increase cost but do not cause delay.

          (f) “Permitted Uses” means the utilization of the Project for the
Silver Spring Ovarian Cancer Laboratory, other biotechnology or laboratory
purposes, and/or other uses supporting the primary use, including without
limitation administrative offices and storage.

          (g) “Project” means all improvements now or hereafter constructed on
the Property from time to time. The initial phase of the Project shall include
construction of approximately 37,000 square feet (and containing approximately
30,000 square feet of FAR) of laboratory space, related administrative
laboratory space, and related administrative and ancillary uses.

          (h) “Repurchase Price” means the amount equal to the sum of (i) one
hundred percent (100%) of the Purchase Price paid by Unither to the County for
the Property, which is an amount equal to [TWO MILLION EIGHT HUNDRED EIGHTY
THOUSAND AND NO/100 DOLLARS ($2,880,000.00)], plus (ii) Additional Investment
Costs.

     2. Construction Covenant.

          (a) Unither hereby covenants and agrees that the initial phase of the
Project shall be “Substantially Completed” by the date (the “Substantial
Completion Date”) which is no later than the later to occur of (i) October 1,
2007, or (ii) the date which is two (2) years after the issuance of the
Development Approvals. Notwithstanding the foregoing, the Substantial Completion
Date shall be extended one (1) day for each day that the construction of the
initial phase of the Project cannot be undertaken or Substantially Completed due
to events of Force Majeure.

          (b) For purposes of paragraph 2(a) above, the initial phase of the
Project shall be deemed to be “Substantially Completed” on the date that
Unither’s architect shall execute a certificate of substantial completion
certifying, in part, that construction of the initial phase of the Project has
been substantially completed and is available for occupancy (subject to issuance
of a certificate of use and occupancy by the Montgomery County Department of
Permitting Services) for one or more of the Permitted Uses.

          (c) Promptly after the initial phase of the Project has been
Substantially Completed, upon request made by Unither to the County, the County
shall execute a written release of the Construction Covenant to be recorded
among the Land Records of Montgomery County, Maryland.

     3. Permitted Uses Covenant.

          (a) Unither hereby covenants and agrees that, commencing on the date
of issuance of a certificate of use and occupancy for the initial phase of the
Project and continuing through the last day of the Effective Period (as
hereinafter defined), the primary use of the Project shall be restricted to one
or more of the Permitted Uses unless otherwise approved by the County, such
approval not to be unreasonably withheld, conditioned or delayed (the aforesaid
covenant is hereinafter referred to as the “Permitted Uses Covenant”). Nothing
herein shall be deemed to prohibit Unither from leasing or

13



--------------------------------------------------------------------------------



 



licensing all or a portion of the Property (or to consent to any sublease) to
related or third party tenants, subtenants or licensees so long as each said
tenant, subtenant or licensee, as the case may be, is obligated by the term of
its lease, sublease or license to use its premises solely for one or more of the
Permitted Uses.

          (b) Notwithstanding anything to the contrary set forth in this
Agreement, in the event that a Change in Law shall occur which prohibits or
materially limits any of the Permitted Uses, and said Change in Law was not
initiated by Unither or acquiesced by Unither, then this Agreement shall
thereupon automatically terminate (including without limitation the Construction
Covenant and the Permitted Use Covenant) and be of no further force or effect.
Upon request made by Unither to the County after the effective date of such a
Change on Law, the County shall promptly execute a written release of this
Agreement to be recorded among the Land Records of Montgomery County, Maryland.

     4. Default under Construction Covenant; Remedy.

          (a) A “Construction Covenant Event of Default” shall be deemed to have
occurred under this Agreement after the occurrence of all of the following:



  (i)   A violation of the covenant set forth paragraph 2(a) above shall have
occurred; and     (ii)   the County shall have provided to Unither a written
notice of default describing the alleged violation in reasonable detail (the
“Notice of Construction Covenant Default”); and     (iii)   Unither has failed
to cure said violation within ninety (90) days after Unither’s receipt of the
Notice of Construction Covenant Default (or, if the cure of the violation cannot
reasonably be cured within said 90-day period and if Unither has commenced
action to cure said violation within said 90-day period and continues diligently
to pursue said cure, such longer time as may be reasonably necessary to cure
such violation) (said cure period, the “Cure Period”).

          (b) The County’s sole and exclusive remedy in the event of an
occurrence of a Construction Covenant Event of Default shall be to elect to
repurchase the entire Property (including the then-existing improvements),
strictly in accordance with the provisions set forth in subparagraphs 4(b)(i)
through (iv) below (the “Repurchase Right”).

               (i) The County shall exercise the Repurchase Right by providing
written notice to Unither (the “Exercise Notice”) no more than thirty (30) days
after the expiration of the Cure Period. If the County shall fail to provide the
Exercise Notice within said thirty (30) day period, the County shall be deemed
to have waived its right to exercise its Repurchase Right with respect to said
Construction Covenant Event of Default.

               (ii) Upon exercise of the Repurchase Right, the County shall
repurchase the Property (including without limitation any improvements
constructed thereon) but excluding all personal property located thereon or
therein) at the Repurchase Price. The County’s repurchase right shall exclude
all of Unither’s personal property located on the Property (other than such
fixtures and other items of personal property which are included as part of the
Additional Investment Costs), which personal property shall be removed by
Unither prior to the closing of the repurchase and shall all times remain the
property of Unither unencumbered by this Agreement. Unither shall exercise due
care in the removal of its personal property from the Property and Unither shall
be responsible for the costs of repairing any damage caused to the improvements
as a result of such removal. In the event that the Repurchase Price includes
payment for documents, warranties, plans and/or specifications related to the
Project and stored or maintained at a location other than the Property, Unither
will, to the extent of its ownership rights therein, deliver or cause copies of
such construction documents, warranties, plans and/or specifications to be
delivered to the County at one or more locations to be prescribed by the County.

               (iii) The closing on the repurchase shall occur on a date after
the date of the Exercise Notice that is mutually satisfactory to Unither and the
County, but in no event shall such closing occur more than one hundred eighty
(180) days after the date of the Exercise Notice. At the closing of the
repurchase (i) Unither will, by special warranty deed, convey to County all of
Unither’s right, title, and interest in the Property and all improvements
thereon, free and clear of all liens and encumbrances except the title
exceptions listed as “Permitted Exceptions” in the deed to Unither from the
County and any other easements, covenants and restrictions encumbering the
Property that Unither accepted after said closing; and (ii) the County shall pay
to Unither the Repurchase Price by wire transfer of funds pursuant to wire
instructions to be provided to the County prior to the closing of the
repurchase. If the County provides the Exercise Notice but fails, for any reason
other than a breach or default by Unither, to close on the repurchase as
aforesaid, the County shall waive all of its rights to repurchase the Property
and this Agreement (including the Construction Covenant, the Permitted Uses
Covenant, and the

14



--------------------------------------------------------------------------------



 



Repurchase Right) shall be deemed terminated without further action by any
party, and Unither may thereafter sell, use or lease the Property free and clear
thereof.

               (iv) Upon closing on the repurchase and the payment by the County
to Unither of the Repurchase Price, the County and Unither agree that each shall
be released of any and all liability to the County with respect to the Property,
including without limitation arising by virtue of this Agreement.

     5. Default under Permitted Uses Covenant; Remedy.

          (a) A “Use Covenant Event of Default” shall be deemed to have occurred
under this Agreement after the occurrence of all of the following:



  (i)   A violation of the covenant set forth paragraph 3(a) above shall have
occurred; and     (ii)   the County shall have provided to Unither a written
notice of default describing the alleged violation in reasonable detail (the
“Notice of Default”); and     (iii)   Unither has failed to cure said violation
within ninety (90) days after Unither’s receipt of the Notice of Default (or, if
the cure of the violation cannot reasonably be cured within said 90-day period
and if Unither has commenced action to cure said violation within said 90-day
period and continues diligently to pursue said cure, such longer time as may be
reasonably necessary to cure such violation).

          (b) The County’s sole and exclusive remedy in the event of an
occurrence of a Use Covenant Event of Default shall be to enforce the Permitted
Use Covenant by seeking from the Circuit Court for Montgomery County, Maryland,
an appropriate injunction to enjoin the violation of the Permitted Uses
Covenant. Unither acknowledges that, upon a violation of the Permitted Uses
Covenant, the County would suffer damages that would not be compensated
adequately by the award of money damages or other remedy at law alone.
Accordingly, Unither agrees that the issuance of an injunction enjoining the
violation of Permitted Uses Covenant would be appropriate. Unither shall raise
no defense to any petition for an injunction sought by the County under this
subparagraph except to argue, if appropriate, that the use in question is, in
fact, one of the Permitted Uses. In the event of an occurrence of a Use Covenant
Event of Default, (i) the County shall have no right to seek monetary damages
and the County hereby waives any such right, and (ii) the County would have no
right to repurchase the Property (or any portion thereof).

     6. Effective Period. This Agreement shall be valid commencing on the date
of this Agreement and shall terminate automatically (and without the need for
any further documentation to be executed or recorded by any party) on the date
that is seven (7) years after the initial use and occupancy certificate for the
initial phase of the Project is issued by Montgomery County, Maryland (the
“Effective Period”). Upon request made by Unither to the County after the
Effective Period has expired, the County shall promptly execute a written
release of this Agreement to be recorded among the Land Records of Montgomery
County, Maryland.

     7. Benefit and Burden. Each provision of this Agreement is, during the
Effective Period, (i) an equitable servitude upon and a covenant running with,
encumbering and burdening, during the Effective Period, the Property and (ii)
binding upon Unither and all others who may hereafter obtain any interest in or
to all or any portion of the Property. Each provision of this Agreement is,
during the Effective Period, enforceable (only as permitted by paragraphs 4 and
5 of this Agreement, as applicable) by the County.

     8. Governing Law. This Agreement, the rights and obligations of the parties
hereto, and any claims or disputes relating thereto shall be governed by and
construed in accordance with the laws of the State of Maryland. In the event of
any dispute arising with respect to this Agreement, the parties agree that venue
shall be in the Circuit Court for Montgomery County, Maryland.

     9. Notices. Any notices, consents or other communications required or
permitted to be given pursuant to this Agreement must be in writing and shall be
deemed to have been delivered (a) if delivered in person or via courier, when
received at the address of the person to whom notice is given, (b) if sent by a
nationally recognized overnight delivery service (e.g., Federal Express, UPS,
Airborne Courier), on the first (1st) business day after receipt by such
delivery service for overnight delivery, or (c) if sent by certified United
States Mail (except where actual receipt is specified in this Agreement), on the
earlier of the date actually received or two (2) business days after deposited
in a receptacle provided by the United States Post Office, addressed to the
intended Parties at the following respective addresses:

15



--------------------------------------------------------------------------------



 



         
 
        If to the County:   Montgomery County Government

      Chief Administrative Officer

      101 Monroe Street, Second Floor

      Rockville, Maryland 20850
 
       

      With a copy that does not constitute notice to:
 
       

      Montgomery County Government

      Department of Public Works and Transportation

      101 Monroe Street, 10th Floor

      Rockville, Maryland 20850

      Attention: Director
 
       

      With a copy that does not constitute notice to:
 
       

      Montgomery County Government

      Department of Economic Development

      101 Monroe Street, 15th Floor

      Rockville, Maryland 20850

      Attention: Director
 
       

      With a copy that does not constitute notice to:
 
       

      County Attorney for Montgomery County, Maryland

      101 Monroe Street, 3rd Floor

      Rockville, Maryland 20850

      Attn.: County Attorney
 
       
If to Unither:
      Unither Pharmaceuticals, Inc.

      1110 Spring Street

      Silver Spring, Maryland 20910

      Attn: General Counsel
 
       

      With a copy that does not constitute notice to:
 
       

      Holland & Knight LLP

      3 Bethesda Metro Center, Suite 800

      Bethesda, Maryland 20814

      Attn. Jerald S. Cohn, Esq.

or to such other substitute address and/or addressee as any party hereto shall
designate by written notice to the other party in accordance with the terms of
this paragraph; provided, however, that no such notice of change of address
and/or addressee shall be effective unless and until actually received by the
party to whom such notice is sent.

     10. Binding Effect; Survival. This Agreement shall be binding, during the
Effective Period, upon Unither and all others who may hereafter obtain any
interest in or to all or any portion of the Property.

     11. Partial Invalidity. If any provision of this Agreement or the
application of any such provision to any person or circumstance shall be invalid
or unenforceable, the remainder of this Agreement, and the application of that
provision to persons or circumstances other than those as to which it is held
invalid or unenforceable, shall not be affected, and each provision of this
Agreement shall be valid and enforceable to the fullest extent permitted by law.

     12. Interpretation. The article and section headings used in this Agreement
are for convenience only and shall not enter into the interpretation of this
Agreement. If any date upon which action is required under this Agreement shall
be a Saturday, Sunday, or legal holiday, the date for such action shall be
extended to the first regular business day after such date which is not a
Saturday, Sunday or legal holiday. The Recitals set forth in this Agreement are
incorporated into and made a part of this Agreement.

     13. No Third-Party Beneficiaries. No party other than the County shall have
any rights under this Agreement, as third-party beneficiaries or otherwise.

16



--------------------------------------------------------------------------------



 



     14. Entire Declaration. This Agreement contains the entire agreement
between the parties regarding the subject matter of this Agreement. There are no
promises, agreements, conditions, undertakings, warranties, or representations,
oral or written, express or implied, between the parties relating to the subject
matter hereof, other than as set forth in this Agreement. This Agreement is
intended by the parties to be an integration of all prior or contemporaneous
promises, agreements, conditions, negotiations, and undertakings between them.
This Agreement shall not be construed more strictly against one party than
against the other party merely because its may have been prepared by counsel for
one of the parties, it being recognized and agreed that all parties are
thoroughly familiar with the terms and provisions of this Agreement and,
together with their respective counsel, have actively participated in the
preparation of this Agreement.

     15. Modifications, Waivers, and Consents. Modifications, waivers, and
consents respecting this Agreement shall only be binding if in writing and
signed by Unither (or its successor or assigns) and the County. In addition, no
modification of this Agreement shall be effective unless and until duly recorded
among the Land Records of Montgomery County, Maryland.

     16. No Partnership. This Agreement is not intended to, and does not, create
a joint venture, partnership, or any other similar relationship between the
parties.

     17. No Waiver. Except as otherwise expressly provided in this Agreement,
(i) no delay or omission by the County in exercising any right or power accruing
upon Unither’s non-compliance with or failure to perform any of the provisions
of this Agreement shall impair or be construed to be a waiver of any such right
or power, and (ii) a waiver by the County of any of the obligations of Unither
under this Agreement in one instance shall not be construed to be a waiver of
any subsequent breach of that obligation or a waiver of any other term,
covenant, or condition of this Agreement.

     18. Estoppel Certificates. The County shall, without charge, at any time
and from time to time hereafter, within twenty (20) days after written request
of Unither, certify by written instrument, duly executed and acknowledged, to
any mortgagee, proposed mortgagee, proposed purchaser or proposed tenant
(collectively, the “Addressee”): (i) whether this Agreement has been
supplemented or amended, and, if so, the substance and manner of the supplement
or amendment; (ii) whether any default exists under this Agreement, and, if so,
a description of each such default; (iii) whether any offsets, counterclaims or
defenses exist on the part of the responding party with respect to its
obligations under this Agreement, and, if so, the nature and amount of such
offsets, counterclaims or defenses; and (iv) such other matters as maybe
reasonably requested. Subject to the foregoing, any such certification shall be
in form and substance acceptable to the County and shall provide that the
certificate is for the sole benefit of the Addressee and may not be relied upon
by any other person or entity. The certificate shall estop the County from
asserting a defense or claim against the Addressee that is inconsistent with the
facts contained in the certificate, but only to the extent the Addressee relied
upon the statement of fact and had no actual knowledge of any facts that were
inconsistent with the facts contained in the certificate. Regardless of any
inaccuracy or misstatement contained therein, said certificate shall create no
liability on the part of the County to the Addressee.

     19. Recordation. Unither shall pay all costs of recording this Agreement,
including, without limitation, the costs of tax certificates, notary fees,
documentary stamps, all transfer and recordation taxes, and recording charges.

     20. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be an original but all of which shall
constitute one and the same instrument.

[SIGNATURES COMMENCE ON NEXT PAGE]

17



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Restrictive Covenant and
Repurchase Agreement to be executed as of the above written date.

              UNITHER:
 
            UNITHER PHARMACEUTICALS, INC., a Delaware corporation
 
       

  By:    

     

--------------------------------------------------------------------------------

 

  Name:    

     

--------------------------------------------------------------------------------

 

  Title:    

     

--------------------------------------------------------------------------------

 
 
            COUNTY:
 
            MONTGOMERY COUNTY, MARYLAND
 
       

  By:    

     

--------------------------------------------------------------------------------

 

      Douglas M. Duncan,

      County Executive
 
            APPROVED AS TO FORM AND LEGALITY
 
       

  By:    

     

--------------------------------------------------------------------------------

 
 
       

  Date:              , 2003

                 
STATE OF MARYLAND
    )          

          ) : ss    
COUNTY OF MONTGOMERY
    )          

     On this         day of                , 2003, before me, personally
appeared Douglas M. Duncan, who acknowledged himself to be the County Executive
of Montgomery County, Maryland, a political subdivision of the State of
Maryland, and that he, as said as County Executive, executed the foregoing
Restrictive Covenant and Repurchase Agreement for the purposes therein
contained.

     IN WITNESS WHEREOF, I hereunto set my hand and official seal.

         

     

--------------------------------------------------------------------------------

 

      Notary Public
 
       
My Commission Expires:
       

 

--------------------------------------------------------------------------------

     

18



--------------------------------------------------------------------------------



 



     THIS IS TO CERTIFY that the within instrument has been prepared by or under
the supervision of the undersigned Maryland attorney.

         

 

--------------------------------------------------------------------------------

     

  Jerald S. Cohn    

19